                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,

     -vs-                                                 CASE NO. 2:19-CR-162
                                                          JUDGE MORRISON
HUSSEIN GULED ADAM,

            Defendant.

                   UNOPPOSED MOTION FOR CONTINUANCE OF TRIAL
                        AND FOR EXTENSION OF DEADLINES

     Now comes Defendant, Hussein Guled Adam, by and through undersigned counsel, and

respectfully moves the Court for an Order continuing the trial scheduled for September 23, 2019

and extending the schedule for motions and other pretrial filings. The reasons in support of this

Motion are more fully set forth in the Memorandum below.




                                              Steven M. Brown (0013000)
                                              5664 Montridge Lane
                                              Dublin, Ohio 43016
                                              (614) 461-8900
                                              stevebrownatty@gmail.com
                                              Trial Attorney for Defendant

                                MEMORANDUM IN SUPPORT

     Undersigned counsel is continuing to review the discovery provided to date, and he

understands that there may be additional discovery forthcoming that will require review. The

requested continuance would allow undersigned counsel to complete the review of discovery and

intelligently discuss the specifics of the discovery with Defendant. Additional time to review the

discovery is also necessary to allow undersigned counsel to adequately engage in plea negotiations
and/or prepare for trial.

      Defendant submits that the ends of justice served by the continuance outweigh the best

interest of the public and Defendant in a speedy trial, and a failure to grant the requested

continuance will result in a miscarriage of justice. Defendant hereby waives his speedy trial rights

for the period of the continuance, pursuant to 18 U.S.C. 3161. The Government does not oppose

this Motion.

                                  CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing was served upon Jessica

Knight, Esq. via email and ECF on this 19th day of August, 2019.



                                               Steven M. Brown (0013000)
                                               5664 Montridge Lane
                                               Dublin, Ohio 43016
                                               (614) 461-8900
                                               stevebrownatty@gmail.com
                                               Trial Attorney for Defendant
